DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action in response to the amendment filed on 26 February 2021.  Claims 1, 2, 9, 10 and 12-15 have neem amended.  Claim 3 has been cancelled.  Claim 21 has been added.  Claims 1, 2 and 4-21 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 Claim Objections
Claims 4 and 5 objected to because of the following informalities:  Claims 4 and 5 is depending to the cancelled claim, claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, 2 and 4-14 are a method, and claims 15-21 are system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1, 2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:
Prong 1: Examiner points to independent claims 1, 9 and 15 as being most indicative of the abstract idea embodied by applicants’ claims.   The claims recite receiving offer data, generate an offer based at least  in part on the offer data, providing access to the offer associating with a buyer, determining an acceptance of the offer, receiving impression data associated with the online content campaign, generating conversion data based at least in on the impression data and the deal data, generating a deal data associated with the offer the deal data includes the monetary value of the offer and sending the deal data and the conversion data.   The generating limitation as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions  and determining limitation, as drafted, is a process that, under it broadest readable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “the first system”, nothing in the claims precludes the determining step from practically being performed in the human mind.     These limitations fall within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as well as a mental process such as concept preformed in the human mind (including an observation, evaluation, judgment, opinion) because a human can provide a deal data on the behalf of a seller.
Prong 2: 
This judicial exception is not integrated into a practical application because in particular, the claims recites receiving and sending information to form first, second/third/fourth and forth system.  The first, Second, third, and forth system in the steps are recited at a high-level of generality (e.g., generic devices preforming generic computer functions of receiving and sending information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer components.  Additionally, sending the resulting information to the first system amount to insignificant extra solution activity.   
The combination of these additional elements is no more than mere instruction to apply the exception using a generic devices.   Accordingly even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2, 8 14, 17-19 and 21, these claims recite limitation that further define the same abstract idea noted in claims 1, 9 and 15.  This claim do not contain any further additional elements per step 2A prong 2.  Therefore, the claims considered patent ineligible for the reason given above.  

Dependent claims 4, 12-13 and 20, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, the claim recites detecting offer information and client device information for attributing to the online content campaign.  This claims do not contain any further additional elements per step 2A prong 2.  Therefore, the claims considered patent ineligible for the reason given above.  
Dependent claims 5, 11 and 16, these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, the claim covers mathematical relationship or formula.  They do not contain any further additional elements per step 2A prong 2.  Therefore, the claim considered patent ineligible for the reason given above.  

Dependent claims 6-7 and 10 these claims recite limitation that further define the same abstract idea noted in claims 1 and 9.    In addition, they recite additional elements of a forth system is third party media platform and advertising system.  The forth system is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 recites the limitation "sending from the first system… to a first system “in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second “in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 in line 10-12 recites “receiving, form the forth system, impression data associated with the online …” however, this limitation is inconsistent with the rest of the limitation since it unclear which system is receiving from the forth system.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a w hole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al  (US Pub., 2008/013305 A1) in view of Haver et al (US Pub., 2014/0324627 A1) 

 With respect to claim 1, Yates teaches a method comprising: 
 under control of one or more processors configured with executable instructions (fig. 1, processor, operating system, application and program data and paragraphs [0029]- [0030], discloses operating environment..)
   	receiving, at the first system and via a network,  offer data from a   second   system associated with a seller the first system different than the second system(Figs. 2-3, paragraphs [0039]-[0040], discloses system 202 [first system]  receive a request to seller an item from a seller 208 [second system]  ) ;  
generating an offer based at least in part on the offer data (paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    
 providing by the first system access to the offer to a third system  associated with a buyer, the  third system different from the first system  and  second  system, the buyer different (paragraph [0040], discloses the system 202 [first system] provide the “for sale” record data to one or more resale hosts [  third system].., upon request by prospective buyer 206, the system 202 may search one or more database of “for sale” record on behave of prospective  buyer and provide the search result to facilitate possible sale);

receiving, form a forth system, impression data associated with the online content campaign, the fourth system different than the first system, the second system and the third system (Fig. 6, 604 discloses receiving items information (e.g., photos, size weight, technical specification  and 610 provide(e.g., resale statics) sales data  from retailer and  paragraphs [0041]-[0042], discloses system 202 [first system], may receive item information for a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]); and 
sending, from the first system and over the network, the deal data and the conversion data to a first system (paragraph [0041], discloses the system provides sales dat to the retailer or product for example, average resale prices, resale host .. and paragraph [0042], discloses the system provide a commission to the retailer and paragraph [0043], disclose the system provides commission to the producer each time an item formerly associated with producer is sold [conversation])). 
Yates teaches the above elements including an acceptance of the offer (paragraph [0040], discloses when buyer 206 and seller 208 agree to complete a sales and paragraph [0071], discloses buyer has agreed to purchase an item previously listed for sale) conversion data based at least in part on the impression data and the deal data (paragraph [0043], discloses item purchased form the produce may later be sold via the sit or associated site, the sold data provision step 710, the system may feedback to the produces sales statistics    and information optionally limited to data regarding items former assorted producer).  Yates is silent on the corresponding agreed to complete sales is based on the determined the acceptance of the offer by the first system and the corresponding sales data (e.g., conversion) for providing commission is generated.     
However Haver teaches determining at the first system an acceptance of the offer (paragraphs [0083]-[0084], discloses determine one or more offers or advertisement the consumer 6000 be interest in receive .., consumer 6000 accept or reject an offer indicating their desire to the mobile offer application 8000 ...) and generated conversation (paragraph [0211], discloses the clicks or impression that went into generating lead).  Therefore it would have been obvious to the one ordinary skill in the art at the time of the invention was made   to modify when buyer 206 and seller 208 agree to complete a sales of Yates with an option to choose to accept or reject an offer by selecting an appropriate indictor in the user interface GUI of Haver in order to reduce the load of unwanted offers and system may feedback to the produces sales statistics of Yates with CPL pricing model of Haver   in order to allow advertiser to pay for qualified leads as oppose to clicks or impression (see Haver paragraph [00211])  . 
 
With respect to claim 2, Yates in view of Haver teaches elements of claim 1, furthermore, Yates teaches the method   further comprising: receiving client data from a second  system 

With respect to claim 6, Yates in view of Haver teaches elements of claim 1, furthermore, Yates teaches the method wherein the fourth system is a third-party social media platform (paragraphs [0041]-[0042], discloses   a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]). 
With respect to claim 7, Yates in view of Haver teaches elements of claim 1, furthermore, Haver teaches the method, wherein the fourth system is a third-party advertising system (paragraphs [0041]-[0042], discloses   a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]). 
With respect to claim 8, Yates in view of Haver teaches elements of claim 1, furthermore, Yates teaches the method wherein the offer is an offer for services (paragraph [0042], discloses offer system services at no charge).

With respect to claim 9, Yates teaches a method and an administrator system method comprising: 
under control of one or more processors configured with executable instructions (fig. 1, processor, operating system, application and program data and paragraphs [0029]- [0030], discloses operating environment..),
   	receiving, at the first system and via a network,  offer data from a second system, the second system being a seller system associated with a seller  the first system different than the second system(Figs. 2-3, paragraphs [0039]-[0040], discloses system 202 [first system]  receive a request to seller an item from a seller 208 ) ;  
generating an offer based at least in part on the offer data (paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    
by the first system and via network  access to the offer to at least one third system, the at least one third system composing a client device, the third system different from the first system and the second system(paragraph [0040], discloses the system 202 [first system] provide the “for sale” record data to one or more resale hosts [  third system].., upon request by prospective buyer 206, the system 202 may search one or more database of “for sale” record on behave of prospective  buyer and provide the search result to facilitate possible sale);

receiving, at first system and via the network,  impression data from a fourth system associated  with hosting an online content  campaign, the fourth system different than the first system, the second system and the third system (Fig. 6, 604 discloses receiving items information (e.g., photos, size weight, technical specification  and 610 provide(e.g., resale statics) sales data  from retailer and  paragraphs [0041]-[0042], discloses system 202 [first system], may receive item information for a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]); and 
sending, from the first system and over the network, the deal data and the conversion data to a first system (paragraph [0041], discloses the system provides sales dat to the retailer or product for example, average resale prices, resale host .. and paragraph [0042], discloses the system provide a commission to the retailer and paragraph [0043], disclose the system provides commission to the producer each time an item formerly associated with producer is sold [conversation])). 
Yates teaches the above elements including an acceptance of the offer (paragraph [0040], discloses when buyer 206 and seller 208 agree to complete a sales and paragraph [0071], discloses buyer has agreed to purchase an item previously listed for sale) conversion data based at least in part on the impression data and the deal data (paragraph [0043], discloses item purchased form the produce may later be sold via the sit or associated site, the sold data provision step 710, the system may feedback to the produces sales statistics    and information optionally limited to data regarding items former assorted producer).  Yates is silent on the corresponding agreed to complete sales is based on the determined the acceptance of the offer by the first system and the corresponding sales data (e.g., conversion) for providing commission is generated.     
However Haver teaches determining at the first system an acceptance of the offer (paragraphs [0083]-[0084], discloses determine one or more offers or advertisement the consumer 6000 be interest in receive .., consumer 6000 accept or reject an offer indicating their desire to the mobile offer application 8000 ...) and generated conversation (paragraph [0211], discloses the clicks or impression that went into generating lead).  Therefore it would have been obvious to the one ordinary skill in the art at the time of the invention was made   to modify when buyer 206 and seller 208 agree to complete a sales of Yates with an option to choose to accept or reject an offer by selecting an appropriate indictor in the user interface GUI of Haver in order to reduce the load of unwanted offers and system may feedback to the produces sales statistics of Yates with CPL pricing model of Haver   in order to allow advertiser to pay for qualified leads as oppose to clicks or impression (see Haver paragraph [00211]). 

With respect to claim 15, Yates teaches a method and an administrator system method comprising: 
 (fig. 1, processor, operating system, application and program data and paragraphs [0029]- [0030], discloses operating environment..)
   	receiving, at the first system and via a network,  offer data from a   second   system associated with a seller the first system different than the second system(Figs. 2-3, paragraphs [0039]-[0040], discloses system 202 [first system]  receive a request to seller an item from a seller 208 ) ;  
generating an offer based at least in part on the offer data (paragraph [0040], discloses generate a “for sale” record. The “for sale “data may be generated using standardized item description, individual item information and/or sell-provided information);    
 providing by the first system access to the offer to a third system  associated with a buyer, the  third system different from the first system  and  second  system, the buyer different form the seller(paragraph [0040], discloses the system 202 [first system] provide the “for sale” record data to one or more resale hosts [  third system].., upon request by prospective buyer 206, the system 202 may search one or more database of “for sale” record on behave of prospective  buyer and provide the search result to facilitate possible sale);

receiving, form a forth system, impression data associated with the online content campaign, the fourth system different than the first system, the second system and the third system (Fig. 6, 604 discloses receiving items information (e.g., photos, size weight, technical specification  and 610 provide(e.g., resale statics) sales data  from retailer and  paragraphs [0041]-[0042], discloses system 202 [first system], may receive item information for a retailer 210 or producer [fourth system], item information may include other marketing, sales, and or other data [impression data assorted with the online content]); and 
sending, from the first system and over the network, the deal data and the conversion data to a first system (paragraph [0041], discloses the system provides sales data to the retailer or product for example, average resale prices, resale host .. and paragraph [0042], discloses the system provide a commission to the retailer and paragraph [0043], disclose the system provides commission to the producer each time an item formerly associated with producer is sold [conversation])). 
Yates teaches the above elements including an acceptance of the offer (paragraph [0040], discloses when buyer 206 and seller 208 agree to complete a sales and paragraph [0071], discloses buyer has agreed to purchase an item previously listed for sale) conversion data based at least in part on the impression data and the deal data (paragraph [0043], discloses item purchased form the produce may later be sold via the sit or associated site, the sold data provision step 710, the system may feedback to the produces sales statistics    and information optionally limited to data regarding items former assorted producer).  Yates is silent on the corresponding agreed to complete sales is based on the determined the acceptance of the offer by the first system and the corresponding sales data (e.g., conversion) for providing commission is generated.     
However Haver teaches determining at the first system an acceptance of the offer (paragraphs [0083]-[0084], discloses determine one or more offers or advertisement the consumer 6000 be interest in receive .., consumer 6000 accept or reject an offer indicating their desire to the mobile offer application 8000 ...) and generated conversation (paragraph [0211], discloses the clicks or impression that went into generating lead).  Therefore it would have been  of Yates with an option to choose to accept or reject an offer by selecting an appropriate indictor in the user interface GUI of Haver in order to reduce the load of unwanted offers and system may feedback to the produces sales statistics of Yates with CPL pricing model of Haver   in order to allow advertiser to pay for qualified leads as oppose to clicks or impression (see Haver paragraph [0211])  . 

With respect to claim 10, Yates in view of Haver  teaches elements of claim 1, furthermore, Yates teaches the method further comprising providing the conversion data to the fourth system paragraph [0041], discloses the system provides sales data to the retailer or product for example, average resale prices, resale host  ...).
With respect to claim 13, Yates in view of Haver teaches elements of claim 9, furthermore, Yates teaches the method further comprising wherein detecting identifier in response to a display of content hosted by the second system on a display associated with the second devices (paragraph [0071], discloses the system receives  buyer and seller identification information, item information.., etc.  ..) . 

With respect to claims 14 and 17, Yates in view of Haver teaches elements of claims 9 and 15, furthermore, Yates teaches the method   further comprising: receiving client data from a seller system (paragraphs 0080], discloses shipping information receiving step [client data] ) ;   and
wherein the offer is generated base at least in part of the client data(paragraph [0081], discloses the system may offer incentive to buyer to induce additional sales activity).   

 With respect to claim 18, Yates in view of Haver teaches elements of claim 15, furthermore, Yates teaches the method wherein generating conversion data is in response to determining a threshold has been meet or exceed (paragraph [0041], discloses resale volume for particular item ) .

With respect to claim 19, Yates in view of Haver teaches elements of claim 15, furthermore, Yates teaches the method  wherein the computer-readable media stores additional instructions, which when executed by the one or more processors, cause the one or more processors to perform actions including: generating aggregated conversion data based at least in part on a comparison of the conversion data and second conversion data, the second conversion data associated with a second online content campaign(paragraph [0060], discloses aggregates the “for-sale” listing of one or more seller ).  

With respect to claims 20, Yates in view of Haver teaches elements of claim 19, furthermore, Yates teaches the method wherein good or services of the second online content campaign are related to good or services of the first online content campaign (paragraphs [0002]-[0004], discloses offer to sell goods or service.., products and services  ) .

With respect to claims 21, Yates in view of Haver teaches elements of claim 18, furthermore, Yates teaches the system wherein the threshold is associated with a predetermined number offers (paragraph [0040], discloses providing customized offers and incentives for use..)

Claims 4-5, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al  (US Pub., 2008/013305 A1) in view of Haver et al (US Pub., 2014/0324627 A1) in view of Hu et al (US Pub., 2013/0179268 A) 
With respect to claim 4, Yates in view of Haver teaches elements of claim 1 yates further teaches  conversation data (paragraph [0041], discloses the system provides sales data) and Haver teaches clicks or impressions that went into generating the lead (paragraph [0211]).  Nevertheless, neither Yates nor Haver does teach:
However, Hu teaches detecting a monetary value of the offer from the offer data (paragraph [0042], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount  ...); and 
attributing the monetary value to the online content campaign in response to detecting the identifier(paragraph [0024], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount ..).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver with deal may offer reduction price of a fixed percent of Hu in order to increase the number of potential customers by offering deal (see paragraph [0019]). 

With respect to claim 5, Yates in view of Haver teaches elements of claim 1 except  
However, Hu teaches  a sum of the monetary value of the offer and a monetary value of each of a plurality of other offers attributed to the online content campaign(paragraph [0027], discloses the number of purchase made by the user must exceed .., associated with the deal ); 
  number of clients associated with the online content campaign(paragraph [0068], discloses total number of connection , the deal targeted to user that have more than a specified number of friends ); 
number of clients associated with the online content campaign(paragraph [0029], discloses threshold number of user’s friend’s check-in to a location along with the user, the deal is activated); 
 
average period of time between first impression of the online content campaign and acceptance of the offer (paragraph [0068], total number of connection , the deal targeted to user that have more than a specified number of friends ); 

total period of time associated with the online content campaign (paragraph [0025] discloses deals associated with a time period ); 
number of clients with two or more offers (paragraph [0094], discloses two or more sets of deal  ..); and 
average monetary value of an individual offer associated with the online content campaign (paragraph [0068], discloses total number of connection , the deal targeted to user that have more than a specified number of friends)).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver with deal may offer reduction price of a fixed percent of Hu in order to increase the number of potential customers by offering deal (see paragraph [0019]). 


 With respect to claims 11 and 16, Yates in view of Haver teaches elements of claims 9 and 15, except:  
 However, Hu teaches  average length of relationship of clients associated with the online content campaign number of clients associated with the online content campaign (paragraph [0068], total number of connection, the deal targeted to user that have more than a specified number of friends) ; 
number of clients associated with the online content campaign (paragraph [0029], discloses threshold number of user’s friend’s check-in to a location along with the user, the deal is activated); 
 
average period of time between first impression of the online content campaign and acceptance of the offer ((paragraph [0068], total number of connection, the deal targeted to user that have more than a specified number of friends) ; 

total period of time associated with the online content campaign (paragraph [0025] discloses deals associated with a time period); 
number of clients with two or more offers (paragraph [0094], discloses two or more sets of deal  ...); and 
average monetary value of an individual offer associated with the online content campaign (paragraph [0068], total number of connection, the deal targeted to user that have more than a specified number of friends)).  Therefore, it would have been obvious to the one 

With respect to claim 12, Yates in view of Haver   teaches elements of claim 9, except:

However, Hu teaches the method further comprising wherein generating the conversion data includes: detecting a monetary value of the offer from the offer data (paragraph [0024], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount  ...); and 
attributing the monetary value to the online content campaign in response to detecting the identifier (paragraph [0024], discloses the deal may offer reduction price of a fixed percent (e.g., 10% reduction in price) or a reduction in price of a fixed amount  ...).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sales data of Yates and the generated lead of Haver with deal may offer reduction price of a fixed percent of Hu in order to increase the number of potential customers by offering deal (see paragraph [0019]). 



Response to Amendment

Applicant's arguments the 35 U.S.C 101 rejection filed on 22 September 2020 with respect to claims 1-20 have been fully considered but they are not persuasive.   Claims 1-20 are evaluated under the 2019 PEG, and the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Therefore, the claims are ineligible.  

Applicant’s arguments of the 35 U.S.C 103(a) rejections filed on 26 February 2021 with respect to claim(s) 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682